McCay, Judge.
If the defendants had any equity arising from this tender of the Confederate money, and the subsequent loss of it, it is clear to us that they lost it by the announcement to the plaintiff, after he had refused to receive it, that he must get his money now by going to law for it. When a debt was, as this was from the nature of it, payable in Confederate money, and that money was tendered and refused, and the party tendering kept the money always ready for the creditor until it was lost, *326I can see some equity in his favor. But in this case the debtor gave to the creditor distinct and'emphatic notice that he would not keep it for him; that he would appropriate it to his own purposes. That is the inevitable conclusion, from his declaration, that the law alone should be the plaintiff’s redress.
Much might be said against any equity arising from this tender. A very heavy blow to the currency in circulation was given by the tax act after this money was borrowed, and before' it was tendered, and was a hard case on the plaintiff to insist on his taking the money at the time, and we are not clear that the bonding of it by the defendant in his own name was not an appropriation of it to his own use. There could arise no equity in favor of the defendants if this money had been used by the defendant, so as that he got the value of it. The equity arises, when it does arise, from the damage coming to him by the refusal to take the money. We put our judgment in this case, however, on the waiver and withdrawal of the tender by the declaration that the' plaintiff must get his money by law.
Judgment reversed.